—Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 29, 1998, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
Documentary evidence, namely, the letter of understanding, conclusively shows that plaintiffs’ alleged reliance upon any promise by defendants to pay for their services was unjustified (CPLR 3211 [a] [1]; see, Four Seasons Hotels v Vinnik, 127 AD2d 310, 318; Linnane v Lanzellotto, 202 AD2d 400). The parties expressly agreed that defendants’ obligation to assign a 10% interest in the building was conditioned upon consummation of the “transactions contemplated hereunder * * * to [defendants’] reasonable satisfaction”. Thus, it is clear that plaintiffs, sophisticated real estate developers, assumed the risk of defendants’ dissatisfaction with their services, precluding recovery on the theory of fraud (cf, Trick v County of Westchester, 216 AD2d 555). Nor, under the facts alleged, can there be a recovery under plaintiffs’ alternative theory of quantum meruit, since, as a matter of law, the letter of understanding, contrary to plaintiffs’ characterization, is an enforceable contract that governs their right, if any, to payment (see, Bauman Assocs. v H & M Inti. Transp., 171 AD2d 479, 483-484). Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.